Citation Nr: 0213366	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  92-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to a greater initial evaluation for peripheral 
neuropathy of the left lower extremity, currently rated 10 
percent disabling.  

Entitlement to a greater initial evaluation for peripheral 
neuropathy of the right lower extremity, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to October 
1942 and from November to December 1945.  He was a prisoner 
of war of the Japanese forces from April to October 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which granted service connection for 
peripheral neuropathy of both lower extremities and assigned 
an initial 10 percent evaluation for each leg.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is 
manifested by not more than mild incomplete paralysis of the 
common peroneal nerve.  

2.  Peripheral neuropathy of the right lower extremity is 
manifested by not more than mild incomplete paralysis of the 
common peroneal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent disabling for peripheral neuropathy of the left 
lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Code 8521 
(2001).  

2.  The criteria for an initial rating greater than 
10 percent disabling for peripheral neuropathy of the right 
lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Code 8521 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
rating decisions in October 1993, March 1995, and September 
1998, the September 1994 statement of the case, and 
supplemental statements of the case dated through June 2002, 
as well as Board Remands in March 1997 and October 2000, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, 
through numerous letters to the veteran, the RO advised him 
to submit the reports of any treatment he had received for 
peripheral neuropathy and informed him that the RO would 
attempt to secure any records that he was unable to obtain.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for residuals of the veteran's peripheral 
neuropathy of both legs.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Complete paralysis of the common peroneal nerve, with foot 
drop and slight droop of first phalanges of all toes; 
inability to dorsiflex the foot; extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost; 
adduction weakened; and anesthesia covering entire dorsum of 
foot and toes; warrants a 40 percent evaluation.  A 30 
percent rating is appropriate for severe incomplete 
paralysis.  For moderate incomplete paralysis, a 20 percent 
evaluation is assigned.  A 10 percent rating is warranted for 
mild incomplete paralysis.  Code 8521.  

The record contains a number of statements by private 
physicians, dated from October 1991 to December 2000, that 
note variously that the veteran had a "tingling sensation, 
weakness, residual pain, numbness, discomfort and limited 
movement of the left lower extremity," "worsening 
peripheral neuropathic syndrome," Progressive Neuritis of 
both lower extremities which causes him severe pain, weakness 
and numbness of the lower extremities," "[inability to] 
stand without an aid," "arthritis occurs both on upper and 
lower extremities," and "progressive Neuritis of both lower 
extremities which causes severe pain, weakness and numbness 
of the lower extremities."  None of those reports indicates 
that the examiner reviewed the veteran's medical record or 
contains any pertinent clinical findings or other evidence 
that the physician actually examined the veteran.  

In light of the fact that the above private physicians did 
not review the veteran's medical record and did not report 
any clinical findings or other evidence to support their 
conclusions, the Board accords those statements considerably 
lesser probative value in assessing the impairment due to the 
service-connected peripheral neuropathy.  The Board further 
notes that some of those opinions were contrary even to the 
veteran's own report that he was able to walk around the 
house, albeit with the aid of a cane.  Therefore, those 
statements provide little, if any, support for the veteran's 
claim for higher ratings for his service-connected 
disabilities.  

A VA compensation examination was conducted in September 
1994.  The examiner noted the veteran's complaint of weakness 
in both legs.  On examination, the examiner reported 
"paraplegia with severe atrophy of lower extremity muscles 
with pes cavus due to atrophy; flaccid; obtunded deep tendon 
reflexes, both lower extremities; diminished sensation; no 
pathologic reflexes."  The examiner's diagnoses included 
"paraplegia with severe atrophy, etiology ? poliomyelitis."  

Another VA neurological examination was conducted in October 
1997.  That examiner noted no focal weakness or sensory 
deficit; reflexes were reportedly absent; gait was normal.  
The examiner's diagnosis was multiple peripheral neuropathy.  
Addenda added by the same examiner in December 1997 and 
January 1998 state that the peripheral neuropathy had 
affected both lower extremities more than both upper 
extremities, although it was mild.  The examiner indicated 
that the veteran should be able to work, despite his 
polyneuropathy.  

Yet another VA neurologist examined the veteran in April 
1998.  The veteran complained of pain and occasional numbness 
in both legs and feet.  On examination, the veteran was noted 
to be cooperative, with no cerebellar or central neurological 
deficit.  There was no motor deficit, although the examiner 
reported patchy areas of numbness on both lower extremities.  
Deep tendon reflexes were reported as "-(+), symmetrical".  
There were no pathological reflexes.  

Private outpatient records dated from September 1999 to 
November 2001 reflect the veteran's complaints of joint pain 
and swelling in both upper and lower extremities.  The 
examiners' notes reflect only prescribed medications and a 
diagnosis of rheumatoid arthritis of the upper and lower 
extremities.  

In February 2001, the veteran was examined by the same VA 
examiner who had examined him in April 1998.  The examiner 
indicated that he had reviewed the claims file.  The 
veteran's chief complaint was of pain in both legs.  On 
examination, the examiner reported that there was no 
cerebellar or central neurological deficit nor any sensory 
deficit.  He did note some weakness in the proximal muscles 
of both legs, although no atrophy was noted.  Reflexes were 
reported as "0-+", but there were no pathologic reflexes 
present.  The examiner commented that the veteran had "mild 
impairment due to his peripheral neuropathy as manifested by 
his ability to ambulate, albeit slowly.  There is no atrophy 
of any muscles, as shown in the [neurological examination].  
No sensory deficits were also noted."  

Another VA physician examined the veteran in August 2001 for 
purposes of determining his need for the aid and attendance 
of another person or for being housebound.  That examiner 
also noted that he had reviewed the claims file and that the 
veteran was 81 years old.  The veteran described walking 
regularly at home with a cane, although he did not do any 
household chores.  The examiner reported that there was no 
gross atrophy of the lower extremities.  There was slight 
tenderness of the knees, but no swelling, contracture, or 
limitation of motion.  Muscle tone was described by the 
examiner as "fairly good."  

In June 2002, the VA neurologist who had examined the veteran 
in April 1998 and February 2001 wrote to confirm that, after 
reviewing his notes, he 

did not find any abnormality in the sensory exam...  
I did not observe any sensory deficit in the 
patient.  The sensory examination is the most 
unreliable portion of the neurological examination 
because it is the most subjective in nature.  I 
cannot indicate whether it is due to service 
connected peripheral neuropathy or other causes 
because in the first place I did not see any 
sensory deficit at all.   

The Board recognizes that muscle atrophy is normally not a 
condition that will undergo marked improvement, particularly 
in an elderly gentleman, even after intense physical therapy, 
as was recommended for the veteran.  For that reason, the 
Board accords minimal probative value to the VA examiner in 
September 1994 who noted "severe atrophy" and flaccidity of 
the veteran's legs.  Subsequent examiners have repeatedly 
reported that there was no muscle atrophy and that there was 
no motor deficit, and one examiner indicated that lower 
extremity muscle tone was "fairly good."  

On the other hand, VA examiners over the last several years, 
after fully informing themselves by reviewing the veteran's 
claims folder and by conducting a thorough examination, have 
repeatedly reported clinical findings evidencing not more 
than mild impairment due to the service-connected peripheral 
neuropathy.  It wasn't until 2001 that one of those examiners 
detected any muscle weakness at all, despite the veteran's 
ongoing complaint, and even then characterized the impairment 
due to the disability as not more than mild.  

It is clear from reviewing the record that the veteran has a 
number of conditions that might contribute to lower extremity 
symptoms, including pain, particularly rheumatoid arthritis.  
But, considering the evidentiary record as a whole, the Board 
finds that the credible medical evidence does not show that 
the impairment due to the veteran's service-connected 
peripheral neuropathy of either leg has been more than mild 
at any time during the appeal period, as contemplated by the 
rating schedule.  Therefore, the Board concludes that an 
initial rating greater than 10 percent is not warranted for 
peripheral neuropathy of either leg at any time during the 
appeal period.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An initial evaluation greater than 10 percent disabling for 
peripheral neuropathy of the left lower extremity is denied.  

An initial evaluation greater than 10 percent disabling for 
peripheral neuropathy of the right lower extremity is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

